Citation Nr: 1425011	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

The RO reopened the Veteran's claim for service connection for residuals of a back injury in a July 2013 supplemental statement of the case (SSOC).  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petition to reopen, the Board has characterized the appeal as encompassing the issues set forth on the title page.  Given that the RO adjudicated the merits of the claim for service connection for residuals of a back injury on a de novo basis in the July 2013 SSOC, the Board may now also adjudicate the claim on a de novo basis without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma with chronic seasonal allergic rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied service connection for a back condition.

2.  Evidence received since the February 1996 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.

3.  The Veteran's current low back disability developed many years after discharge from service and is unrelated to the Veteran's in-service back complaints or to any other incidence of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this decision the claim for service connection for residuals of a back injury is reopened.  Consequently there is no need to discuss whether the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have been met.

In February 2010, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the March 2014 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing, the Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ obtained the Veteran's history concerning each of the claimed disabilities, asked where he was treated for his disabilities, and informed the Veteran of what was necessary for a grant of service connection.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  He has provided testimony at a Board hearing.  He has submitted a letter from a private physician in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Claim to Reopen

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2013).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade at 118.

A February 1996 rating decision denied the Veteran's claim for service connection for a back disorder.  The Veteran did not appeal that decision and it became final.  

At the time of the February 1996 rating decision, there was no evidence that the Veteran had a current low back disorder and there were no medical opinions regarding a back disorder.  The new evidence includes many VA medical records showing a current low back disorder.  It also contains a March 2010 VA outpatient record in which a VA physician opined that it seemed more likely than not the Veteran's chronic low back pain is related to his military service.  

Given that the evidence received subsequent to the final February 1996 rating decision shows the Veteran to have a current low back disorder and given that the newly submitted evidence includes a positive nexis opinion, the Board finds that new and material evidence has been received and that the claim for service connection for residuals of a back injury is reopened.

III.  Claim for Service Connection for residuals of a back injury

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

At the March 2014 hearing the Veteran testified that he injured his back during service.  He reported that his back had hurt him ever since that injury.  

The STRs reveal that in August 1978 the Veteran was treated for muscle strain after the Veteran picked up a concrete block and pulled the muscles in his lower back.  The Veteran was also treated for low back pain in January 1990.  Examination at that time revealed no evidence of sprain.  The remainder of the STRs reveals no other low back treatment.  On his June 1995 Report of Medical History (RMH) form the Veteran reported that he had experienced recurrent back pain.  The June 1995 discharge examination revealed findings of severe asthma, left knee degenerative disc disease, chest pain, and possible hypertension, but no back disability was noted.  

The claims file contains numerous VA treatment records dated from June 2000.  These records show numerous complaints regarding the Veteran's right knee, allergic rhinitis, asthma, gastroesophageal reflux disorder, and other disabilities.  However, the Veteran made no complaints regarding his low back until 2009.  A January 2010 VA treatment record notes that the Veteran had a one year history of chronic low back pain.  The VA treatment records dated subsequent to October 2009 reveal numerous complaints of low back pain.  

In March 2010, a VA examiner stated that the Veteran's chronic low back pain seems more likely than not related to his military service.  

The Veteran submitted an April 2011 letter from a private physician.  She stated that she had reviewed the Veteran's old records concerning his back pain and she felt that it is possible that the injury sustained in 1978 contributed to the Veteran's ongoing and still present back pain.  

The Veteran submitted a July 2011 letter from his VA primary care physician.  The letter discussed the history of the Veteran's low back pain.  However, the VA examiner provided no opinion regarding the etiology of the Veteran's current low back disability.  

On VA examination of the spine in September 2012, the diagnoses were lumbar strain and lumbar myofascial syndrome with degenerative disc disease.  The examiner noted that the Veteran sustained a lumbar strain while in service in 1978 and 1990.  The Veteran reported that his lower back pain had gotten progressively worse since 1990.  The VA physician opined that it was less likely as not that the Veteran's current lower back problem was incurred or caused by the low back injuries and strains that occurred while in service in 1978 and 1990.  The VA examiner noted that the back injuries/strains in 1978 and 1990 were isolated incidents with no chronicity or regular follow-up for any ongoing problems being established at all in the medical records.  He noted that the next entry for lower back pain was not until the VA outpatient visits in 2009 and 2010, when x-rays showed lumbar DDD/DJD.  He noted that this was 20 years after the last STR for lower back problems.  

In this case the Board does not find that the April 2011 private physician statement to carry much probative wait.  The examiner only indicated her opinion that it was possible that the in-service injury in 1978 contributed to the Veteran's present back pain.  The Board notes that the private examiner did not mention the STRs in 1990 showing complaints of low back pain.  This indicates that the private examiner did not have a complete history when she provided her opinion.  Furthermore, the Board notes that private examiner's opinion was speculative in nature.  She said that it was "possible."  This warrants a finding that this opinion is entitled to little, if, any probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board also assigns the March 2010 favorable VA medical opinion little probative weight.  The March 2010 VA examiner did not indicate that she was aware of the Veteran's medical history regarding his low back.  Furthermore, she provided no rationale for her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects " clinical data or other rationale to support [the] opinion.").

In this case the September 2012 VA medical opinion is the most probative evidence of record.  The VA examiner showed a knowledge of the Veteran's medical history regarding the low back and he provided reasons and bases for his negative opinion.  He pointed out that the STRs do not show that the back problems in either 1978 or 1990 resulted in any ongoing problems.  He further noted that following the treatment in service there was no treatment for lower back pain until the VA outpatient visits in 2009.  

The Board has considered the Veteran's reports that he has experienced back pain ever since the injuries in service.  However, the Board does not find the Veteran's assertions credible.  The Board recognizes that at the time of discharge from service the Veteran reported on his June 1995 RMH form that that he had experienced recurrent back pain.  Additionally, a claim for service connection for a back disorder was received from the Veteran in July 1995.  However, the RO determined in February 1996 that the Veteran did not have a chronic back disorder due to service at that time and subsequently the Veteran made no complaints regarding his back until 2009.  The VA treatment records from June 2000 show that the Veteran had many physical complaints, yet he never complained of back pain until 2009.  Furthermore, in January 2010 the Veteran reported only a one year history of back pain.  These facts are indicative that the Veteran did not experience low back pain for many years after service.  Additionally, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current low back disability is related to the back injuries during service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently, even if the Veteran's assertions had been found to be credible, the Veteran's lay assertions that his current low back disability is due to service would have no probative value. 

In this case the most probative evidence of record is the September 2012 VA medical opinion that the Veteran's current low back disability is unrelated to service.  As shown above, the most probative evidence indicates that the Veteran first developed a chronic low back disability many years after discharge from service and indicates that the Veteran's current low back disorder is unrelated to the Veteran's back injuries during service or to any other incidence of service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for residuals of a back injury is not warranted.  


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of a back injury has been received; to that extent only, the appeal is granted. 

Entitlement to service connection for residuals of a back injury is denied.


REMAND

The Board finds that the Veteran's sleep apnea claim must be remanded in order to obtain an adequate VA medical opinion.

The Veteran's sleep apnea service connection claim was remanded by the Board in April 2010 to obtain a VA sleep apnea examination and to obtain medical opinions.  The April 2010 decision instructed that the VA examiner provide an opinion as to whether the Veteran's sleep apnea is due to service, and to provide an opinion as to whether the Veteran's sleep apnea is secondary to service-connected disability, such as his bronchial asthma with chronic seasonal allergic rhinitis.  Although the VA examiner provided an opinion regarding secondary service connection, she did not provide an opinion regarding direct service connection.  The Board notes that the Veteran has asserted that he developed sleep apnea during service.  Additionally, the Veteran's spouse stated that she knew the Veteran's sleep apnea began when he was in the military.  She indicated that they got married 1986, and that the Veteran would snore and stop breathing at night.  Accordingly, the Veteran's claim must be remanded to obtain an adequate VA medical opinion which addresses direct service connection and takes into consideration the statements of the Veteran and his spouse.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not been provided VCAA notice regarding secondary service connection with regard to his sleep apnea claim.  On remand he should be provided such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for sleep apnea on a secondary basis.

2.  Obtain a supplemental opinion from the VA examiner who provided the September 2010 sleep apnea examination.  If the examiner is not available, obtain an opinion from another medical professional. 

If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination simply as a matter of course, if it is not found to be necessary. 

The claims folder must be made available to and reviewed by the examiner, who must indicate on the examination report that such a review was undertaken. 

The examiner should discuss the assertions by the Veteran and his spouse that the Veteran experienced sleep apnea during service.  

The examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current sleep apnea disorder that first began during service, or that developed as a result of service.  

A complete rational must be provided for all opinions rendered. 

3.  When the above has been accomplished, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


